DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 8 July 2021.
Claims 1-20 are pending. Claims 1, 9, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2016/0337276, published 17 November 2016, hereafter Nelson) and further in view of Kim (US 8786563, patented 22 July 2014).
As per independent claim 1, Nelson discloses a method comprising:
receiving, from a first device associated with a user via a first application, an indication of selection of a selectable control associated with a messaging function (paragraphs 0027-0028)
causing a second application to be presented on a display associated with the first device, the second application being associated with the messaging function (paragraphs 0026-0027)
receiving, from a second device associated with the first application, data corresponding to the first application, wherein the first data is updated in real-time or near real-time (paragraphs 0028 and 0040)
causing the first data corresponding to the first application to be presented on the display associated with the first device via the second application (paragraph 0028: Here, a user accesses a legacy application stored on a server (first device) via a messaging session on a second user device (Figure 1, items 100-1 to 100-n). The messaging session (second application) presents the data corresponding to the legacy application (first application) to a user of the user device)
Nelson fails to specifically causing the first data corresponding to the first application and the second data corresponding to the second application to be presented concurrently on the display associated with the first device via the second application. However, Kim, which is analogous to the claimed invention because it is directed toward concurrently display contents from different applications, discloses causing the first data corresponding to the first application and the second data corresponding to the second application to be presented concurrently on the display associated with the first device via the second application (Figures 17-18; column 15, lines 8-55: Here, a first application, phone book application, is moved into a second application, map application, with information from the first application integrated and displayed within the second application). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kim with Nelson, with a reasonable expectation of success, as it would have enabled for integrating application data across multiple applications. This would have provide a user with the advantage of viewing disparate application data in a single interface, thereby allowing him/her to avoid switching beyond applications. This integration allows him/her to simultaneously view multiple sets of application data more easily.
As per dependent claim 2, Nelson discloses:
receiving, from the second device, a presentation instruction associated with a presentation of the first data (paragraphs 0042-0043)
wherein the first data is presented on the display based at least in part on the presentation instruction (paragraphs 0042-0043: Here, a query wrapper is transmitted to the search system. The query wrapper provides information relating to the user including geo-location data, platform data, partner specific data, and user identity information. This data is used to customize the contents for display)
As per dependent claim 3, Nelson discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Nelson discloses wherein an application is launched via a link associated with the selectable control and the data is received via the link (paragraph 0028). Nelson fails to specifically disclose wherein the second application is launched via the link. However, the examiner takes official notice that it would be obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that any number of applications could be launched via a link. This would have allowed a user to share and access any number of applications using the link mechanism of Nelson. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Nelson, with a reasonable expectation of success, as it would have allowed a user to share and access any number of applications using the link mechanism of Nelson.
As per dependent claim 4, Nelson discloses:
receiving, from the first device, a first message in a conversation thread between the user and a representative associated with the first application (paragraph 0057: Here, a user begins a session to purchase a pair of shoes. The user is connected with a human operator to facilitate the transaction)
wherein the first data is based at least in part on the first message (Figure 10; paragraph 0057)
As per dependent claim 5, Nelson discloses wherein the first data is based at least in part on at least one of:
an event associated with the first application, wherein the event occurs at a first time (paragraph 0050: Here, an event, such as installing a native application, occurs at a first time); or
an input received via a first instance of the first application on the first device at a second time (paragraph 0050: Here, a second user selects a card presented via a messaging application),
wherein the indication of selection of the selectable control is received at a third time after at least one of the first time or the second time (paragraph 0051: Here, a selectable control, such as a back button, is selected to facilitate the function of returning to the messaging application, after the display of the card)
As per dependent claim 6, Nelson discloses:
determining a conversation thread identifier associated with a conversation thread (paragraph 0071) between the user and a service provider associated with the first application (paragraph 0057), wherein messages associated with the conversation thread are transmitted between a first instance of the second application on the first device and a second instance of the second application on a third device associated with the first application (Figures 13-14; paragraph 0057)
sending the conversation thread identifier to the second device associated with the second application (paragraph 0069)
associating the first data with the conversation thread based at least in part on the conversation thread identifier (paragraphs 0057 and 0069)
As per dependent claim 7, Nelson discloses processing messages associate with a conversation thread between the user and the service provider associated with the first application, wherein the messages are transmitted between a first instance of the second application on the first device and a second instance of the second application on a third device associated with the first application (paragraph 0057)
wherein the messages are presented sequentially from a top toward a bottom of a user interface in the first instance of the second application, and the first data is presented in a position proximate the top of the user interface before the messages associated with the conversation thread (Figures 13-14; paragraph 0066)
As per dependent claim 8, Nelson discloses wherein the data is first data received at a first time, the method further comprising:
receiving, from the second device at a second time, third data corresponding to the first application (paragraph 0050)
causing the third data to be presented on the display associated with the first device via the second application (paragraph 0057: Here, a new message is generated for displaying a messaging session between a user and an agent at the provider)
wherein the third data is determined based at least in part on at least one of:
	a modification to a state associated with the first application
	an event associated with the first application (paragraph 0057: Here, the event is a human operator providing a personalized customer interaction)
	a context associated with a message sent via a first instance of the second application on the first device
	With respect to claims 9-11, the applicant discloses the limitations similar to those in claims 1-3, respectively. Claims 9-11 are similarly rejected.
	As per dependent claim 12, Nelson discloses wherein the first data is determined based at least in part on at least one of:
	a context associated with a first message sent via the second application on the first device
an event associated with the first application at a first time (paragraph 0050: Here, an event, such as installing a native application, occurs at a first time); or
an input received via a first instance of the first application on the first device at a second time (paragraph 0050: Here, a second user selects a card presented via a messaging application),
wherein the indication of selection of the selectable control is received at a third time after at least one of the first time or the second time (paragraph 0051: Here, a selectable control, such as a back button, is selected to facilitate the function of returning to the messaging application, after the display of the card)
	With respect to claims 13-14, the applicant discloses the limitations similar to those in claims 6 and 8, respectively. Claims 13-14 are similarly rejected.
	As per independent claim 15, Nelson discloses one or more computer readable media storing instructions that, when executed by one or more processors of a computing device, causing the computing device to:
	receive, from the first device associated with a user via a first application, an indication to execute an action associated with a second application (paragraphs 0027-0028)
	process messages associated with a conversation thread between the user and a service provider associated with the second application (paragraph 0071), wherein the messages are transmitted between a first instance of the first application on the first device and a second instance of the first application on a second device associated with the second application (paragraph 0057) and wherein the messages are based at least in part on the action (Figures 13-14; paragraph 0057)
	receive, from a third device associated with the second application, data corresponding to the second application and based at least in part on that action, wherein the data is updated in real-time or near real-time (paragraphs 0026-0027 and 0040)
	cause the data corresponding to the second application to be presented on a display associated with the first device via the first instance of the first application (paragraph 0028)
Nelson fails to specifically causing the first data corresponding to the first application and the second data corresponding to the second application to be presented concurrently on the display associated with the first device via the second application. However, Kim, which is analogous to the claimed invention because it is directed toward concurrently display contents from different applications, discloses causing the first data corresponding to the first application and the second data corresponding to the second application to be presented concurrently on the display associated with the first device via the second application (Figures 17-18; column 15, lines 8-55: Here, a first application, phone book application, is moved into a second application, map application, with information from the first application integrated and displayed within the second application). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kim with Nelson, with a reasonable expectation of success, as it would have enabled for integrating application data across multiple applications. This would have provide a user with the advantage of viewing disparate application data in a single interface, thereby allowing him/her to avoid switching beyond applications. This integration allows him/her to simultaneously view multiple sets of application data more easily.
	As per dependent claim 16, Nelson discloses wherein the indication to execute the action is based at least in part on at least one of:
	a first indication of selection of a selectable control associated with the action (paragraph 0050)
	a context associated with a message of the conversation thread, wherein the context comprises the action
	As per dependent claim 17, Nelson discloses the instructions further causing the computing device to:
	determine a conversation thread identifier associated with the conversation thread (paragraph 0071)
	send the conversation thread identifier to the third device associated with the second application (paragraph 0069)
	associate the data with the conversation thread based at least in part on the conversation thread identifier (paragraphs 0057 and 0071)
With respect to dependent claim 18, Nelson discloses:
receiving, from the second device, a presentation instruction associated with a presentation of the data (paragraphs 0042-0043)
wherein the data is presented on the display based at least in part on the presentation instruction (paragraphs 0042-0043: Here, a query wrapper is transmitted to the search system. The query wrapper provides information relating to the user including geo-location data, platform data, partner specific data, and user identity information. This data is used to customize the contents for display)
Nelson fails to specifically disclose wherein the customization is performed for a third device. However, the examiner takes official notice that it would be obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that any number of devices could customize contents based upon user specific data associated with the device. This would have allowed a user to customize display at any number of devices using the customization mechanism of Nelson. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Nelson, with a reasonable expectation of success, as it would have allowed a user to customize display at any number of devices using the customization mechanism of Nelson.
	As per dependent claim 19, Nelson discloses wherein the messages are presented sequentially from a top toward a bottom of a user interface of the first instance of the first application, and the data is presented in a position proximate the top of the user interface before the messages associated with the conversation thread (Figures 13-14; paragraph 0066).
	As per dependent claim 20, Nelson discloses:
	process additional messages associated with the conversation thread between the first instance of the first application and the second instance of the first application (Figures 13-14; paragraph 0066)
	receive, from the third device associated with the second application, updated data associated with the second application (paragraph 0050)
	cause the updated data to be presented at the first device via the first instance of the first application (paragraph 0057)

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson and Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144